Candler, J.
It is with reluctance that I dissent from the judgment of the majority of the Justices who presided in this case. That judgment was made up only after long and careful consideration; and did I not feel that the conclusion reached involves a radical departure from the precedents of this court, as well as from the well-settled law of the State, I would content myself with simply recording my dissent, without giving my reasons, therefor. In the administration of justice in this State, we necessarily depend, for a proper determination of issues of fact, upon the wisdom and fairness of honest, upright, intelligent, and impartial jurors, and those issues are determiued only by the unanimous concurrence of the members of the jury impaneled to pass-thereon. The jury are the sole judges of the credibility of wit*240nesses, and it is for them to decide what weight is to be given to the testimony introduced before them. They see the witness, hear him, consider his demeanor and surroundings, look to his environment and connections, and it is their province in each case, with all this in view, to place upon the testimony its true value. As was well said by Mr. Justice Bleckley, in the case of Smith v. State, 63 Ga. 90 : “Weighing the evidence and finding the truth in an obscure or doubtful case is work that can usually be well done, best done, by a jury of the vicinage,” and “what they promulgate by their verdict as the value of the whole, and as the ultimate truth of the matter in controversy, ought to be accepted.” The jury is presided over by a judge, a man of experience, learned in the law, presumably free from all prejudice, and he is responsible for the correct administration of justice in his court. He sees and hears the witnesses who testify before the jury, and necessarily forms his own opinion as to the proper weight to be given the testimony of the witnesses sworn in a given case. When the jury have reached a conclusion as to the truth of a case, and the losing party is dissatisfied with their finding, the judge may, in the exercise of a sound discretion vested in him by law, grant or refuse a new trial. He may and should, in every case, carefully review the findings of the jury on the facts, and correct any mistake that in his opinion the jury has committed. Both the jury who find the facts and the judge who reviews that finding are presumed to be competent to perform their respective duties, and moreover to perform them. That the jury who passed upon the facts of this case, and the judge who presided over its trial, performed their respective duties, I have no doubt; and the only thing left for this court to do is to ascertain, first, if the trial judge erred in any of his rulings which are the subject-matter of complaint; and second, was the evidence offered, from which the jury found the accused guilty, sufficient, if true, to authorize that finding: The jurisdiction of this court is by the law limited to the correction of errors of law by the courts whose judgments it was constituted to review. It is in no sense a court of appeals, but in the strictest sense a court of errors. Only when, as a matter of law, a trial judge errs in holding that a verdict should or should not be upheld, can the Supreme Court properly interfere. Its power with regard to verdicts has always been thus restricted; and though it has, as in some of *241the cases cited by the learned Justice who pronounced the majority opinion, assumed greater power in this respect, it is well settled hy many cases heretofore determined by this court that it should not do so. When the jury in the trial court have passed upon the credibility of the witnesses, when they have determined the truth as to the disputed issues of fact, when they have weighed the testimony of all the witnesses relative to the questions involved, when they have reconciled conflicting evidence, and when the trial judge, in the exercise of his discretion has approved their finding, “this court should not interfere, nor control his discretion, ■other than in cases that are strong and unequivocal.” As was said in the case of Roberts v. State, 3 Ga. 323, “ it must be a very ■clear case of error in law, or a very naked, bald case as to the facts, which will authorize this court to control the discretion of the ■court below, in a criminal cause, where the jury are made both the judges of the law and the facts.”
In the case now under consideration we are all agreed that the ■only ground upon which a reversal of the judgment overruling the motion for a new trial can be based is that the verdict of the jury is not supported by the evidence. The evidence was both direct and circumstantial. That a 'murder, diabolical in its conception and ruthless in its execution, was committed, no one disputes. The real point of difference is whether the jury were warranted in believing the witness Bomar, who swore positively to the identity of the accused as one of the parties participating in the commission of the crime,. Although, in the opinion of the majority, it is said that “ even if Patton had been in the crowd, it did not necessarily follow that he had fired the shot, or that it had been fired in pursuit of a conspiracy, or that he was a guilty participant in the act of the other party, ” I venture to suggest, in view of all the evidence contained in the record, that not one of my brethren would ever have agreed to a reversal of this judgment had they believed that Bomar told the truth when he swore that he recognized Patton “ by his voice and size ” upon the occasion in question. This witness was subjected to a long and minute direct and cross-examination, and the substance of his testimony was that thé accused called several times to the party of which the deceased was a member. He testified to quite a number of sentences spoken by the accused, and undertook to quote the exact language used in the *242different sentences spoken. He stated the distance at which he first heard him speak, and then said that he went nearer, to a point some thirty-five yards from the speaker. The language alleged to have been used by the accused was of such a character as would tend to make a lasting impression upon the mind of any man, especially in view of the tragedy that followed immediately afterwards. On his direct examination he testified to several opportunities that he had had for becoming familiar with Patton’s voice, although on cross-examination he was not clear in his recollection of but two distinct conversations with the accused on former occasions.- Each of the party of three of which the witness testified that Patton was a member was armed with a gun, and a shot from one of these guns killed the deceased. It is conceded that if Patton was the man who did the talking, as testified to by Bomar, the jury would have been authorized to convict. Bomar swore positively that he recognized Patton ; that he did not recognize his' two companions; that he could see the figure of Patton “ nearly as good as he could see that of the counsel examining him; ” that the moon was shining “ nearly as bright as day,” and that his general outline and size corresponded with Patton’s “ mighty well.” He could not identify the face at the distance he was from him. In answer to the question, “ Was there any undergrowth or anything to prevent you from seeing him? ” he answered, “ No ; there might have been some little bushes; something like that.” After the killing, the first man to whom he told his story was Bum Wood, and from the context in the record I think it is fairly inferable that the witness meant to say that he told Wood ‘that Patton was the man whom he had seen; but it appears that the witness was not asked as to the details of what he told Wood,, and it would not be fair to say absolutely that he told Wood shortly after the killing that it was Patton’s voice that he had heard. Wood lived about a quarter of a mile from the point where-the killing occurred ; and -the witness returned to the place where the boy was killed, about four o’clock the next morning. He testified that one of the men in the party that did the killing was armed witfi a Winchester rifle, the other two with shotguns; but he nowhere swore, as might be inferred from the majority opinion, that he recognized the character of these guns by sight; and I take it from his testimony that he recognized them from their *243sound when they were fired, as it is well known to every one at all familiar with the sound of firearms that the crack of a rifle is a very distinct sound from the roar of a shotgun. It appears that at the time of the killing all these guns wereheard. The fact that the witness called the rifle a Winchester should not go to his discredit, when we recall the fact that the Winchester rifle is the one in most common use every day, and that in the rural districts not one man in a hundred ever heard of a Martini. In support of Bomar’s testimony, it was shown that three empty Winchester rifle shells of 38 calibre were found at the spot where the man stood who fired the shots. When the accused was arrested, he carried a Winchester rifle of 38 calibre, which had a capacity of sixteen shells, and at that time it contained thirteen or fourteen cartridges. The shells that were found at the spot where the shots were fired, and the loaded ones in Patton’s rifle, were exactly alike. The marks on both were identical. It is true that it did not appear that there was not another Winchester rifle within miles of the place where the accused lived, but it did appear that the accused was never without his, and it also appeared that, so far as one witness knew, there was not another Winchester rifle in the immediate neighborhood. Upon the direct examination it appeared that the witness Bomar had had ample opportunity to familiarize himself with Patton’s voice. Under a long and severe cross-examination, these opportunities were shown to have been less. Under this cross-examination it was developed that Patton’s voice was “ neither strange nor peculiar,” and that it was “ not very pretty. ” This was the fourth, time that this witness had testified in this case. In answer to the question, “You suspected that night that it was his [Patton’s] voice ? ” the witness said, as a conclusion of the whole matter, “ I knew it was his voice; I could see him; there was not a thing betwixt me and him. I could recognize the man when he was talking. I could tell who the man was from his voice. I looked at him,, and after I looked I knew then the sound of his voice. ” When asked, “ Isn’t it true that you swore that you did not recognize him except by his voice ?” he replied, “ I swore that I recognized him by his voice and the size of the man. ” It is true that on this cross-examination he swore that one of the men, the taller of the three, was in his shirt-sleeves, and that he could not then say whether the men had on caps or hats; that he did see that the man *244in his shirt-sleeves had on a colored shirt, or a dirty shirt, and that he could not see whether it was a black shirt or not. The witness appears to have been ignorant and unlearned; but it was for the jury to take all that he said and declare whether or not he was telling the truth. The trial judge and the twelve jurors were eye and ear witnesses of the trial, and were cognizant of all the circumstances attending it. They observed the demeanor of the witness and whatever contradictions there were in his testimony, and they were infinitely better qualified to pass upon its truth or falsity than we can be, who see the case only as it appears in cold type.
I am not unmindful of the rulings of this court to the effect that evidence of tracks alone is insufficient to support a conviction; but they go quite far enough as a limitation upon the power of. the jury to say from the proof of certain circumstances whether or not a party is identified as being at a given place at a particular time; and none of the cases go to the extent of holding that when a witness swears positively to the identity of a man from his voice and figure, the jury have not the right to believe him. Beduced to its last analysis, the judgment rendered by the majority must rest upon the idea that the jury were not authorized to believe the witness Bomar, because, as a matter of law, the things to which he testified were impossible. I do not think this position tenable. That it is unusual for a man to recognize voices and figures as Bomar claimed to have done may be conceded; but who can say that it is impossible ? It is probably true in the experience of every man that he has on numerous occasions recognized voices, faces, or figures when he could not, had his life depended on it, have told by what means he recognized them, —the only thing of which he was certain was that he did recognize them. So subtle are the workings of the human mind; so elusive the landmarks by which the consciousness guides itself; so fleeting and momentary the touches upon the waxen scroll of memory, that oftentimes all we have left of the mental operation is its net result. We have reached a point, .surely and safely ; but for the life of us we can not tell over what •road we traveled. Who is it that has not heard a voice, with •nothing definably peculiar about it, which he would yet be willing •to swear to if he heard it again ? And so, in the present case, .-may what we have said be properly applied to the witness Bomar. *245He swore, in effect:“ I recognized Patton by bis voice and the general contour of his figure. He spoke several times. The dogs were barking; and while I could not at first understand his language, I could very plainly hear his voice. While I had only heard him speak on a few occasions formerly, I am very sure that the voice I heard was his.” The jury heard this evidence; they looked upon the witness and they believed him, as I am convinced that they had a perfect right in law to do. To lay down any stricter rule would, in my opinion, be to render liable to impeachment every man that lives; for if every man who swears to recognizing another under unusual circumstances were obliged to describe in minuteness the means by which the recognition was made, the most honest could not stand the test.
In much that appears iu the very able opinion of the majority in this case I heartily concur. Without in the least disparaging it, however, I must add that in my opinion many of the authorities cited and much of the reasoning adduced go to support my position, rather than that sought to be sustained.
Fish, J. I concur in the foregoing views expressed by Mr. Justice Candler.